Exhibit 10.6

 



WARRANT AMENDMENT

 

This WARRANT AMENDMENT (this "Amendment") is dated as of December     , 2014, by
and among LiveDeal, Inc., a Nevada corporation (the "Company"), and the holder
signatory hereto. Capitalized terms used herein and not otherwise defined shall
have the meanings ascribed to such terms in the Warrant (as defined below).

RECITALS

 

WHEREAS, the Company entered into a Note and Purchase Warrant Agreement (the
"Agreement"), dated as of April 3, 2012 (the "Closing Date"), pursuant to which
the Company issued the Notes and Warrants in reliance upon an exemption from
registration under Section 4(2) and Rule 506 of Regulation D of the Securities
Act of 1933, as amended (the "Act"); and

 

WHEREAS, pursuant to Section 11 of the Warrant delivered to the Holder (the
"Warrant"), the Holder had certain anti-dilution protection in the event the
Company issues any additional shares of Common Stock or Common Stock Equivalents
(as defined in the Warrant) at a price per share less than the Exercise Price
then in effect; and

 

WHEREAS, the Company has requested that the Holder amend the Warrant to delete
Sections 11(b) through (e);

 

WHEREAS, pursuant to Section 16(c) of the Warrant, no provision of the Warrant
may be amended without the written consent of the Company and the Holder; and

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby agree as follows:

1.              Amendment. Pursuant to Section 11 of the Warrant, the parties
hereto hereby amend the Warrant, as of the date hereof, by deleting Sections 11
(b) through 11 (e).

 

2.              Effective Time. The parties hereto agree that this Amendment
shall be retroactive from and including, April 4, 2012.

 

3.              Effect on Transaction Documents. Except as set forth above the
Transaction Documents and any other documents related thereto, shall remain in
full force and effect and are hereby ratified and confirmed.

 

4.              Governing Law; Jurisdiction. This Amendment shall be governed by
and construed in accordance with the laws of the State of New York applicable to
contracts made and to be performed in the State of Arizona.

 

5.              Counterparts. This Amendment may be executed in two or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party.

 

6.              Severability. If any provision of this Amendment shall be
invalid or unenforceable in any jurisdiction, such invalidity or
unenforceability shall not affect the validity or enforceability of the
remainder of this Amendment or the validity or enforceability of this Amendment
in any other jurisdiction.

 

 

 

 1 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first written above.

 

 

  LIVEDEAL, INC.       By: /s/ Jon Isaac   Name: Jon Isaac   Title: President/
CEO       THE ISAAC CAPITAL GROUP LLC       By: /s/ Tony Isaac   Name: Tony
Isaac   Title: Authorized Signatory

 

 

 

 

 

 

 

 

 

 



 2 

